Citation Nr: 0841730	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  01-07 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to an earlier effective date prior to July 
26, 1995, for an award of service connection for bronchial 
asthma.

2.  Entitlement to an earlier effective date prior to July 
26, 1995, for an award of service connection for sinusitis 
with headaches.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to January 1983 and from November 1990 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 28, 
2008, which vacated, in pertinent part, an October 2005 Board 
decision and remanded the case for additional development.  
The Court affirmed the October 2005 decision to the extent 
the Board found the veteran had not submitted a notice of 
disagreement from a January 1993 rating decision.  It was 
noted that the issue of whether a December 19, 1993, VA 
report of contact should have been considered as an 
application to reopen claims for service connection was not 
raised by the veteran prior to the October 2005 Board 
decision, but that a remand was required for consideration of 
matters other than those related to the determination 
concerning a notice of disagreement from the January 1993 
rating decision.

As the veteran did not appeal that part of the Court's 
decision affirming the Board's determination, the matter 
remaining for appellate review is limited to consideration as 
to the date of receipt of an application to reopen.  Although 
the Court did not specifically limit the appeal to this 
matter, the veteran has made no other specific claims and no 
other specific matters are apparent upon review of the 
available record.  The appeal initially arose from an October 
1997 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction of the case was subsequently transferred 
to the RO in Wilmington, Delaware.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue remaining on appeal was obtained.

2.  A January 25, 1993, rating decision denied service 
connection for bronchial asthma and sinusitis.  A February 3, 
1993 letter from the RO notified the veteran of this action.  

3.  VA rating action in April 1996 established service 
connection for bronchial asthma and sinusitis with headaches; 
an effective date was subsequently established from July 26, 
1995.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 26, 
1995, for the grant of service connection for bronchial 
asthma have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to July 26, 
1995, for the grant of service connection for sinusitis with 
headaches have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  It was further noted 
that because a service connection claim is comprised of five 
elements, upon receipt of an application for service 
connection 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require that VA review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In this case, the veteran was provided a VCAA notice in 
October 2001 that addressed, generally, bronchial asthma and 
sinusitis claims on appeal.  Although the notice did not 
specifically address the requirements for an earlier 
effective date, the pertinent criteria had been addressed in 
an August 2001 statement of the case.  Subsequent rating 
actions awarded increased ratings for these disabilities and 
re-adjudicated the effective date issues.  While the Court 
has held that post-adjudication VCAA notice was insufficient 
without specific notice as to the claim and subsequent re-
adjudication, the issue of adequacy of VCAA notice was not 
addressed by the Court in its April 28, 2008, Memorandum 
Decision.  It is also significant to note that the issues on 
appeal did not arise from the receipt of a claim, but from 
the award of service connection many years prior to enactment 
of the VCAA.  Nor is there any indication that the veteran 
contends additional VCAA notice is required or desired.  In 
fact, the record demonstrates the veteran and his attorney 
before the Court were acutely aware of VA laws concerning the 
award of effective dates.  In light of the limited nature of 
the issues remaining for appellate review, the Board finds 
that the veteran has actual knowledge of all pertinent 
matters on appeal and that further attempts to obtain 
additional evidence would be futile.  All relevant evidence 
necessary for the equitable disposition of the issues 
remaining on appeal was obtained.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2008).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008).  When a claim has been filed 
that meets regulatory requirements an informal request for 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA's statutory "duty to assist" includes a liberal reading 
of issues raised in all documents or oral testimony.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the Board was not required to do a "prognostication" 
but to review issues reasonably raised by the substantive 
appeal).  

In this case, the veteran filed his original claims for VA 
compensation for sinusitis and asthma in October 1991.  A 
January 25, 1993, rating decision denied service connection 
for bronchial asthma and sinusitis, to include on the bases 
that the veteran did not appear for scheduled VA 
examinations.  The veteran was notified of the decision and 
his appellate rights by correspondence dated in February 1993 
sent to his mailing address of record.  The notice included 
detailed instructions addressing how to initiate an appeal 
through a written notice of disagreement.  

In correspondence sent to a member of congress dated December 
1, 1993, the veteran referred to VA correspondence dated June 
14, 1993, addressing receipt of an application for benefits 
and requested the senator's help to "expedite [his] 
disability classification."  He also noted he had a 
dermatology appointment scheduled at the Philadelphia VA the 
following day.  In correspondence received by VA in December 
1993 that member of congress noted his receipt of the 
veteran's letter and requested the issues raised by the 
veteran be reviewed and that his office be advised of the 
findings.  In subsequent correspondence the RO replied that 
the veteran's claim for service connection based upon 
exposure to environmental hazards during service in the 
Persian Gulf was under consideration and that additional 
information would be provided.  

A December 19, 1993, VA Report of Contact noted the veteran 
had contacted VA via telephone "indicating his concern [and] 
displeasure with VA rating [action]." It was noted that a 
"pulmonary test was not given" and that he was "not 
requested to take [a] Nose, Ear [and] Throat [examination]."  
The report also noted requests to "please reschedule exams" 
and/or "transfer [the case] to [the] Louisville RO."  VA 
records show the veteran's case was subsequently transferred 
to the Louisville RO on December 20, 1993.  

On July 26, 1995, VA received correspondence from the veteran 
that was accepted as a claim to reopen.  VA rating action in 
April 1996 established service connection for bronchial 
asthma and sinusitis with headaches.  Effective dates were 
subsequently established from July 26, 1995.

In statements and personal hearing testimony received prior 
to the Board's decision in October 2005 the veteran asserted 
that an effective date from 1991 was warranted because he had 
not been properly notified of VA examinations.  He also 
asserted a notice of disagreement was submitted from the 
January 1993 rating decision.  

In its April 2008 decision the Court affirmed the Board's 
October 2005 decision to the extent it found the veteran had 
not submitted a notice of disagreement from the January 1993 
rating decision.  It was noted, however, that the issue of 
whether a December 19, 1993, VA report of contact should have 
been considered as an application to reopen claims for 
service connection was not raised by the veteran prior to the 
October 2005 Board decision.  

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
claims and that entitlement to earlier effective dates for 
the award of service connection for bronchial asthma and 
sinusitis with headaches must be denied.  While the record 
includes documentation of communication with the veteran and 
a member of congress interceding on his behalf after the 
January 1993 denial of service connection and prior to 
receipt of the July 1995 request to reopen, there is no 
communication that may be reasonably construed as a request 
to reopen these specific claims.  

The Board further finds that the December 19, 1993, VA report 
of a telephone contact may not be construed as an informal 
claim to reopen.  Such communications must be reviewed by VA 
with a liberal reading of all issues raised; however, VA is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon, 12 Vet. App. 32.  In fact, the 
action specifically requested by the veteran on December 19, 
1993, was that he either be provided additional VA 
examinations and/or that his case be transferred to the 
Louisville RO.  There is no indication from that 
communication the veteran desired his claims for bronchial 
asthma or sinusitis to be reopened at that time.  

The Board notes that the December 19, 1993, communication is 
most appropriately interpreted as expressions of displeasure 
with VA actions and requests for additional VA assistance.  
Records show one of the requests for assistance, the transfer 
of the case to the Louisville RO, was acted upon the 
following day.  Even assuming a VA duty to assist by 
providing additional VA examinations existed at that time, a 
breach of any such duty is no basis for an earlier effective 
date.  The January 1993 rating decision as to the issues on 
appeal is final.  In Cook v. Principi, 353 F.3d 937 (2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute clear and unmistakable error and that even 
a "grave procedural error" does not render a decision of VA 
non-final.  That decision, in pertinent part, overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that a 
holding in that case found the existence of "grave 
procedural error" did render a decision of the VA non-final.  
Therefore, the appeals in this case must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to an earlier effective date prior to July 26, 
1995, for an award of service connection for bronchial asthma 
is denied.

Entitlement to an earlier effective date prior to July 26, 
1995, for an award of service connection for sinusitis with 
headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


